

114 HR 4742 RS: Promoting Women in Entrepreneurship Act
U.S. House of Representatives
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 643114th CONGRESS2d SessionH. R. 4742IN THE SENATE OF THE UNITED STATESApril 4, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 26, 2016Reported by Mr. Thune, without amendmentAN ACTTo authorize the National Science Foundation to support entrepreneurial programs for women.
	
 1.Short titleThis Act may be cited as the Promoting Women in Entrepreneurship Act. 2.FindingsThe Congress finds that—
 (1)women make up almost 50 percent of the workforce, but less than 25 percent of the workforce in science, technology, engineering, and mathematics (STEM) professions;
 (2)women are less likely to focus on the STEM disciplines in undergraduate and graduate study; (3)only 26 percent of women who do attain degrees in STEM fields work in STEM jobs;
 (4)there is an increasing demand for individuals with STEM degrees to extend their focus beyond the laboratory so they can be leaders in discovery commercialization;
 (5)studies have shown that technology and commercialization ventures are successful when women are in top management positions; and
 (6)the National Science Foundation’s mission includes supporting women in STEM disciplines. 3.Supporting women’s entrepreneurial programsSection 33 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a) is amended—
 (1)by striking and at the end of paragraph (10); (2)by striking the period at the end of paragraph (11) and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (12)encourage its entrepreneurial programs to recruit and support women to extend their focus beyond the laboratory and into the commercial world..September 26, 2016Reported without amendment